NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN LUIS CASTRO MIL, AKA Luis                  No.    19-71896
Castro,
                                                Agency No. A205-907-498
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Juan Luis Castro Mil, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo whether a

petitioner has been afforded due process. Ibarra-Flores v. Gonzales, 439 F.3d 614,

620 (9th Cir. 2006). We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s conclusion that Castro Mil failed

to establish that he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (stating that an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”); see also

Barajas-Romero v. Lynch, 846 F.3d 351, 359-60 (9th Cir. 2017) (observing that

there is no need to distinguish between the “one central reason” standard for

asylum and the “a reason” standard for withholding of removal when there is no

nexus to a protected ground). Thus, Castro Mil’s asylum and withholding of

removal claims fail.

      The BIA did not err in deeming Castro Mil’s CAT claim waived. See

Alanniz v. Barr, 924 F.3d 1061, 1068-69 (9th Cir. 2019) (“A review of

[Petitioner’s] brief to the BIA confirms that he did not argue that he was entitled to


                                          2                                     19-71896
relief under the CAT.”). Castro Mil’s brief made no mention of torture and

otherwise gave the BIA no reason to suspect that Castro Mil was challenging the

IJ’s denial of CAT protection.

      In light of this disposition, we do not reach Castro Mil’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (quoting INS v.

Bagamasbad, 429 U.S. 24, 25 (1976))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                     19-71896